JAVA TC, INC., a Florida corporation, Appellant,
v.
TOWN CENTER AT BOCA RATON TRUST, a New York trust, SIMON PROPERTY GROUP, INC., a Delaware corporation, STARBUCKS COFFEE COMPANY a/k/a STARBUCKS CORPORATION, a Washington corporation, and MASON, L.L.C., an Ohio limited liability company, Appellee.
No. 4D08-3637.
District Court of Appeal of Florida, Fourth District.
November 12, 2009.
A. Margaret Hesford of A. Margaret Hesford, P.A., Margate, for appellant.
Robert W. Thielhelm, Jr., and Krista A. Sivick, of Baker & Hostetler LLP, Orlando, for appellee.
PER CURIAM.
Affirmed.
MAY, DAMOORGIAN and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.